Citation Nr: 1626056	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating for right and left inguinal herniotomy scars.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from January 1945 to July 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the Veteran's claim for a compensable disability rating for right and left inguinal herniotomy scars.  In May 2011, the Veteran filed a notice of disagreement (NOD) with respect to the denial of an increased rating for his scars.  A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.  

In June 2015, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.

This  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the November 2010 claim for increase, competent, probative  evidence of record demonstrates that the Veteran's right and left, slightly hypopigmented, inguinal herniotomy scars have not been painful or unstable; deep and nonlinear, or superficial and nonlinear; do not exceed 39 square centimeters in total area; and are not shown to result in other disabling characteristics, including limited motion.

3.  The schedular criteria are adequate to evaluate the Veteran's right and left inguinal herniotomy scars at all pertinent points,, and no claim of unemployability due to the scars has been raised.


CONCLUSION OF LAW

The criteria for a  compensable rating for right and left inguinal herniotomy scars are not  met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4,31, 4.118, Diagnostic Code 7338-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). .  

VA's duty to notify with respect to the basic requirements to substantiate the claim for an increased rating was satisfied by a pre-rating letter of January 14, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letter provided general notice of how VA assigns disability ratings and effective dates, consistent with Dingess/Hartman.  Also, post-rating, the August 2012 SOC set forth the criteria for compensable ratings for skin disabilities, to include scars (the timing an form of which suffices (in part), for Dingess/Hartman.  Thereafter, the Veteran was afforded opportunity to respond, to include following readjudication of the claim in the SSOC.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records; post-service VA treatment records; VA examination reports; and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for an increased rating.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has also been afforded a VA examination to obtain information as to the current severity of his service-connected scars.  .  

The Board notes that VA attempted to arrange for a second VA examination for evaluation of e the Veteran's scars; however, the Veteran cancelled the examination scheduled in June 2015, and his spouse reported in July 2015 that she was unable to transport him to another examination.  In any event, and as explained below, the Board finds the examination report of record is adequate for adjudication purposes, and that that report-considered along with other pertinent evidence, to include  VA treatment records dated from June 2009 to June 2015-is sufficient to decide the higher rating claim on appeal.  See  38 C.F.R. § 3.159(c)(4).  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim on appeal, and therefore, there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO has rated the Veteran's right and left inguinal herniotomy scars as noncompensable under Diagnostic Code 7338-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7338 references  the Veteran's history of right and left inguinal hernias during military service, while Diagnostic Code 7804 provides the relevant schedular criteria for evaluating the scars.  See 38 C.F.R. § 4.114.

Historically, the Veteran underwent a left herniorrhaphy in August 1945 and a right hernioplasty in July 1946.  His scars have been rated as noncompensable since July 1946. The current claim for a compensable disability rating for service-connected scars was received in November 2010.  

In conjunction with the claim, in January 2011, the Veteran was afforded VA examinations specifically to obtain information to nature and severity of his scars and to determine whether any inguinal hernia was present.  During the examination for any hernia, he denied any recurrence of inguinal hernias and any pain or other symptoms associated with the hernias repaired in service, but indicated he "tries to avoid heavy lifting, just to be safe."  Examination revealed no hernia present on either side.  

During the examination for his two surgical scars, the Veteran again denied current associated symptoms.  On examination, neither scar was unstable or painful.  Both scars were described as superficial, linear, flat, and without adherence to underlying tissue.  Each scar was noted to be slightly hypopigmented, but with a normal texture without underlying tissue loss, induration, or inflexibility.  In addition, the examiner reported that neither scar caused restriction on movement.  Finally, the left scar measured 9cm x 0.1cm, while the right scar measured 12cm x 0.1cm.  

In his September 2012 substantive appeal, the Veteran stated that he does "have pain associated with the hernia removals."  He also advised the RO that he continued to receive medical treatment at the Hines VA Medical Center (VAMC).

Notably, treatment records dated from June 2009 to June 2015 from the Hines VAMC file are silent for complaints, findings, or treatment for the right or left surgical scars associated with the inguinal hernia repairs in 1945 and 1946.

A May 2015 Hines VAMC addendum record reflects that the Veteran's wife informed VA that the Veteran was currently in a nursing home and would not be able to attend another VA examination at present.  The Veteran requested a VA examination in the future, possibly in a month.  In response, VA arranged for a June 2015 VA dermatology examination; however, an appointment record documents that the Veteran cancelled the examination because he was in another state.  He did not request to reschedule the examination.

In June 2016 correspondence, the Veteran's representative reiterated the Veteran's claim that his herniotomy scars had increased in severity.

In July 2015 correspondence, the Veteran's wife reported that she was unable to transport the Veteran to the Hines VAMC for an examination.

Considering the above-cited medical and lay evidence of record evidence in light of the applicable criteria, the  Board finds that a compensable rating for the right and left inguinal herniotomy scars is not warranted at any point pertinent to the current claim for increase.  Medical records, particularly, the VA examination report, document that the Veteran's slightly hypopigmented scars were not painful or unstable.  As a result, the Board finds the Veteran's scars are properly rated as noncompensable under Diagnostic Code 7804.  See 38 C.F.R. § 4.31 (authorizing the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met).  

While , after his claim was denied, the Veteran subjectively reported that his scars were, in fact ,painful, objectively, no pain associated with his scars was shown on VA examination in January 2011.  In addition, he denied experiencing any symptoms associated with his scars during the examination.  These findings are consistent with the VA treatment records spanning six years that are entirely silent for complaints associated with his scars and finds it reasonable to infer that he has not been experiencing ongoing problems with his service-connected scars.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, the VA examination report, along with VA treatment records dating since 2009 weigh against any finding that the Veteran has been experiencing pain or other problems with his scars.

The Board has considered the applicability of other potentially applicable criteria for evaluating the Veteran's scars, but finds that a compensable rating is not assignable.  Disfigurement of the head, face, or neck is not shown by the evidence of record; the scars are not deep and nonlinear, or superficial and nonlinear; they do not exceed 39 square centimeters in total area; and the scars are not shown by the evidence to have or to result in other disabling characteristics, such as limited motion, adherence, or tissue loss.  Therefore, a higher rating for right and left inguinal herniotomy scars is not warranted under Diagnostic Code 7800, 7801, 7802, or 7805. 

As for whether referral of the claim for an extra-schedular rating is warranted, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The above discussion reflects that the Veteran's surgical scars are contemplated by the schedular rating criteria used to evaluate scars not of the head, face, or neck.  However, notwithstanding the subjective complaints, as discussed, the competent, probative clinical findings responsive to the applicable criteria indicate that the criteria for a compensable rating are not  under any potentially applicable diagnostic code; hence, a compensable rating simply is not assignable at any pertinent point.  Notably, there is no specific argument that the applicable schedular criteria are inadequate to evaluate the scars under consideration.  As the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected scars all pertinent points, the As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, compensable disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the scars under consideration, alone, have actually or effectively rendered the Veteran unemployable at any pertinent point.  Hence, the matter of the Veteran's entitlement to a TDIU due solely to the Veteran's scars has not been raised in conjunction with this higher rating claim, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right and left inguinal herniotomy scars, pursuant to Hart, and that the claim for a compensable disability rating for the scars must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) disability rating for right and left inguinal herniotomy scars is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


